Title: 1787. August 7 [i.e. 6?]
From: Adams, John
To: 


       At Kingsbridge, the southerly Point of the County of Devonshire, the birth Place of my Brother Cranch. Went Yesterday to Church in the Morning, dined with Mr. Burnell, went to the Presbyterian Meeting afternoon, drank Tea with Mr. Trathan, and went to the Baptist Meeting in the Evening.—Lord Petre is the Lord of this mannor.—The Nephew of my Brother Cranch possesses the Family Estate, which I saw, very near the Church, four Lotts of very fine Land in high Cultivation. The Nephews and Nieces are married and settled here, all Tradesmen and Farmers in good Business and comfortable Circumstances and live in a harmony with each other, that is charming.—On Saturday We passed thro Plympton And Modbury. From the last Town emigrated my Brother Cranch with Mr. Palmer. It is a singular Village at the Bottom of a Valley formed by four high and steep hills. On Fryday We went out from Plymouth to Horsham, to see Mr. Palmer, the Nephew of our Acquaintance in America. His sister only was at home. This is a pleasant Situation. We had before seen Mr. Andrew Cranch at Exeter, the aged Brother of my friend, and Mr. William Cranch, another Brother deprived by a Paralytick Stroke of all his faculties.
       Mr. Bowring, at Exeter, went with me to see Mr. Towgood, the author of the dissenting Gentlemans answer to Mr. Whites three Letters, 87 years of age.
       Brook is next Door to Swainstone and Strachleigh, near Lee Mill Bridge, about two miles from Ivy Bridge. Strachleigh did belong to the Chudleighs the Dutchess of Kingstons Family.
       Haytor Rock is at the Summit of the highest Mountain in Dartmore Forrest. Brentor is said by some to be higher.
      